

115 HR 6630 IH: Maria Butina NRA Transparency Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6630IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mrs. Torres (for herself, Ms. Meng, Mrs. Napolitano, Ms. Wasserman Schultz, Mr. Johnson of Georgia, and Mr. McGovern) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo require the Director of National Intelligence to investigate whether the National Rifle
			 Association benefitted from Russia’s involvement in the United States
			 presidential election of 2016.
	
 1.Short TitleThis Act may be cited as the Maria Butina NRA Transparency Act. 2.FindingsCongress finds the following:
 (1)On January 6, 2017, the Office of the Director of National Intelligence issued its Intelligence Community Assessment “Assessing Russian Activities and Intentions in Recent U.S. Elections”, which stated that “We assess Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election. Russia’s goals were to undermine public faith in the U.S. democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency. We further assess Putin and the Russian Government developed a clear preference for President-elect Trump.”
 (2)On July 2, 2018, the Select Committee on Intelligence of the Senate released its evaluation of the January 6, 2017, Intelligence Community Assessment, finding that “The Committee finds that the Intelligence Community met President Obama’s tasking and that the ICA is a sound intelligence product. While the Committee had to rely on agencies that the sensitive information and accesses had been accurately reported, as part of our inquiry the Committee reviewed analytic procedures, interviewed senior intelligence officers well-versed with the information, and based our findings on the entire body of intelligence reporting included in the ICA.”
 (3)On Monday, July 17, a Federal court in Washington, DC, charged Maria Butina, a Russian national with a long record of gun rights activism and ties to the National Rifle Association, with conspiracy under section 371 of title 18, United States Code, to act as an agent of a foreign government (the Russian Federation) under section 951 of title 18, United States Code.
 3.National intelligence estimate on Russian influence through NRANot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State and the Secretary of the Treasury, shall produce a national intelligence estimate of the total amount of the funds provided to the National Rifle Association by the Russian Federation, including funds provided through intermediaries, for the purpose of influencing the 2016 presidential election in the United States.
		